Citation Nr: 0200287	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-15 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right hand, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the veteran's claim for an increased rating for his residuals 
of a shell fragment wound to the right hand.  A personal 
hearing before a member of the Board was afforded the veteran 
in October 2001.  

The Board also notes that the veteran's application to reopen 
his claim for service connection for a skin disability was 
denied within the October 1998 rating decision.  The veteran 
expressed disagreement with this decision within his July 
1999 notice of disagreement, and this issue was addressed by 
the RO within the July 1999 Statement of the Case.  However, 
the veteran did not discuss this issue within his August 1999 
VA Form 9, and no other document was submitted by him which 
could reasonably be construed as a substantive appeal on this 
issue.  Therefore, in the absence of a perfected appeal, this 
issue is not before the Board at this time.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  


REMAND

The veteran seeks an increased rating for his residuals of a 
shell fragment wound of the right hand.  However, this 
disability was last examined by the VA in September 1998, and 
the examination results were insufficient for rating 
purposes, due to the veteran's reluctance to allow the 
examiner to touch the veteran's right hand.  Subsequently, 
the veteran stated at his October 2001 personal hearing that 
he is willing to appear for reexamination, and to cooperate 
fully with the examiner.  Thus, the veteran should be 
afforded another VA orthopedic examination, in order to 
determine the degree of impairment resulting from his 
service-connected residuals of a shell fragment wound to the 
right hand.  He is also reminded that the VA's duty to assist 
him is not a one-way street, and in the absence of his full 
cooperation, his claim may be decided based on the findings 
of record, however adequate.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Board next notes that according to the veteran's 
statements, he receives disability benefits from both the 
Social Security Administration and the U.S. Postal Service.  
The records relating to the award of these benefits are 
potentially applicable to the veteran's pending claim, and 
must be obtained by the RO prior to any final adjudication of 
this issue.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VA implemented the 
provisions of the Act through regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  As part of its development of this 
claim, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include the records 
associated with the veteran's receipt of 
disability benefits from the Social 
Security Administration and U.S. Postal 
Service.  These records, as well as any 
other pertinent medical evidence, should 
be obtained and associated with the 
claims folder.  If these records are not 
available, the RO should so note for the 
record.  

2.  The veteran should be afforded a VA 
medical examination to evaluate his 
residuals of a shell fragment wound to 
the right hand.  A notification of 
examination letter should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
If he fails to report for examination, 
the RO should obtain a copy of the 
examination notification letter and 
associate it with the claims folder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should evaluate the veteran's 
shell fragment wound and list all 
impairment resulting therefrom.  
Specifically, all fingers affected by the 
veteran's shell fragment wound should be 
noted, as well as the limitation of 
motion, if any, of all affected joints.  
Other specific medical findings, as 
required by the applicable rating 
criteria, should also be made.  The 
medical basis for all opinions expressed 
should be indicated.  

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations (to be promulgated at 
38 C.F.R. §§ 3.102 and 3.159) are fully 
satisfied. 

4.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence (to specifically include all 
that associated with the record since the 
most recent Supplemental Statement of the 
Case) and all pertinent legal authority 
(to specifically include that cited to 
herein).  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
remand.  

5.  If the benefits sought on appeal 
continue to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




